      Case 2:17-cv-02648-SMB Document 79 Filed 07/02/19 Page 1 of 4



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   James W Denby,                                    No. CV-17-02648-PHX-SMB
10                  Plaintiff,                         TRIAL SETTING ORDER
11   v.
12   American Family Insurance,
13                  Defendant.
14
15         IT IS ORDERED setting an 8-Day Jury Trial on January 7, 2020 through
16   January 10, 2020 and January 14, 2020 through January 17, 2020. Trial hours are
17   from 9:00 a.m. to 4:30 p.m. before:
18
                         THE HONORABLE SUSAN M. BRNOVICH
19                         UNITED STATES DISTRICT COURT
20                     SANDRA DAY O’CONNOR U.S. COURTHOUSE
                            401 WEST WASHINGTONSTREET
21                                 COURTROOM 526
22                              PHOENIX, ARIZONA 85003

23                               THIS IS A FIRM TRIAL SETTING.
24
25         Please note that normal trial days are Tuesday through Friday. Each day shall
26   commence at 9:00 a.m. (unless otherwise ordered). The lunch break will be taken at 12:00
27   p.m., with the afternoon session to begin promptly at 1:15 p.m. A fifteen (15) minute break
28   will be taken both mid-morning and mid-afternoon, with the trial day to end at 4:30 p.m.
      Case 2:17-cv-02648-SMB Document 79 Filed 07/02/19 Page 2 of 4



 1         IT IS FURTHER ORDERED setting a Final Trial Management Conference on
 2   December 16, 2019 at 9:00 a.m. (30 minutes allotted). Trial counsel and/or the parties
 3   shall attend this conference in person. The parties shall submit a Joint Final Pretrial
 4   Statement no later than ***. The Final Pretrial Statement shall include all the information
 5   prescribed in the Final Pretrial Statement form found at www.azd.uscourts.gov under
 6   Judges and Courtrooms, Forms and Procedures.
 7
 8         IT IS FURTHER ORDERED that the following be completed prior to the Final
 9   Trial Management Conference:
10         1. EXHIBITS
11             All trial exhibits shall be submitted. The parties shall (a) number and mark
12             exhibits in accordance with the instructions found in Exhibit Marking
13             Instructions at www.azd.uscourts.gov under Judges and Courtrooms, Forms and
14             Procedures (such numbers shall correspond to exhibit numbers listed in the
15             Proposed Final Pretrial Order); (b) meet in person and exchange marked copies
16             of all exhibits to be used at trial no later than 14 days before the submission
17             deadline for the Proposed Final Pretrial Order (any exhibit not marked and
18             exchanged at this meeting shall be precluded at trial); and (c) eliminate any
19             duplicate exhibits while meeting to exchange exhibits.
20         2. MOTIONS IN LIMINE
21             Pursuant to LR Civ 7:2(1), counsel shall meet and confer to discuss and identify
22             any disputed evidentiary issues that are anticipated to be the subject of motions
23             in limine. The parties are directed to provide the court with a written report of
24             agreements reached at the conference so that the court can enforce such
25             agreements. At the time of filing any motions in limine, counsel shall also
26             provide the court notice that counsel have met in person prior to the filing of said
27             motions in limine or the motion(s) may be stricken.
28             The parties shall file and serve all motions in limine no later than 30 days prior


                                                 -2-
     Case 2:17-cv-02648-SMB Document 79 Filed 07/02/19 Page 3 of 4



 1          to the Final Trial Management Conference. Each motion in limine shall include
 2          proposed language for the order in limine being sought from the Court, and the
 3          proposed language shall state with precision the evidence that is subject to the
 4          proposed order and the limitation or exclusion placed on the evidence. The
 5          motions and responses must be concise and shall not exceed three (3) pages in
 6          length. No replies shall be filed unless prior written leave of Court is granted.
 7          No party may file more than three motions in limine. Counsel shall be preparted
 8          to argue the merits of such motions at the Final Trial Management Conference.
 9       3. VOIR DIRE
10          The parties shall jointly file a proposed set of voir dire qustions. The voir dire
11          questions shall be drafted in a neutral manner. To the extent possible, the parties
12          shall stipulate to the proposed questions. If the parties have any disagreement
13          about a particular question, they shall state the reason for their objection below
14          the question. The parties shall also provide, for the purposes of voir dire, a joint
15          master list of the names of every witness who may be called at trial.
16       4. PROPOSED JURY INSTRUCTIONS
17          The parties shall file proposed jury instructions in accordance with “Guidelines
18          for Jury Instructions in Civil Cases” found at www.azd.uscourts.gov under
19          Judges and Courtrooms and Orders, Forms and Procedures.
20       5. PROPOSED FORM OF VERDICT
21          Each party shall file a proposed form of verdict, including any proposed special
22          verdict forms or juror interrogatories.
23       6. FORMATTING
24          The proposed voir dire questions, proposed jury instructions, and forms of
25          verdict    shall   be    submitted        in   Word    format     by    email    to
26          brnovich_chambers@azd.uscourt.gov.
27       7. SETTLEMENT
28          The parties shall promptly notify the Court if a settlement is reached.


                                              -3-
      Case 2:17-cv-02648-SMB Document 79 Filed 07/02/19 Page 4 of 4



 1
 2          No information disclosed after the dates contained in the order may be used at the
 3   trial absent court order on motion and affidavit.
 4          Dated this 2nd day of July, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
